           Case 1:19-cr-00463-DLC Document 241
                                           238 Filed 02/23/21
                                                     02/22/21 Page 1 of 1


                           Del Valle & Associates
                                         Attorneys at Law
                                         445 Park Avenue
                                     New York, New York 10022
                                          (212)481-1900
Telesforo Del Valle, Jr.                                                     Email: tdvesq@aol.com

Michael J. Sluka                                                                 Fax. (212)481-4853
Lawrence D. Minasian
      ___                    MEMO ENDORSED                                                   ___

Lucas E. Andino                                                                         Leticia Silva
William Cerbone                                                                       Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                        February 22, 2021

The Honorable Denise L. Cote
United States District Judge United States
District Court Southern District of New York
-Via ECF-
                                                    Re:     USA v. Emiliano Bomba,
                                                            19 Cr. 463 (DLC)

         Dear Judge Cote,

         Our office represents Mr. Emiliano Bomba in the above captioned matter.

      Mr. Bomba respectfully requests the temporary return of his Argentinian Passport and
Mexican Identification, from 9AM to 4PM on Wednesday, February 24, 2021.

      Mr. Bomba will need to present these documents at the General Consulate of Mexico in
New York, to sign documents authorizing his wife to apply for their minor daughter’s passport in
Mexico.

       U.S. Pretrial Services consents to this request. The Government, by way of A.U.S.A.
Aline Flodr, consents to this request.

         Thank you for your consideration.

Granted. SO ORDERED.                                        Respectfully submitted,
February 22, 2021
                                                            /S/Telesforo Del Valle Jr.
                                                            Telesforo Del Valle, Jr., Esq.
                                                            Attorney for Defendant,
                                                            Emiliano Bomba

Cc: U.S.P.S. Officer Ashley Cosme
       A.U.S.A. Aline Flodr, Esq.
       A.U.S.A. Sebastian Swett, Esq.
       A.U.S.A. Stephanie Lake, Esq.
